State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 15, 2016                   522441
________________________________

In the Matter of JOHN SMITH,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision,
                    Respondent.
________________________________


Calendar Date:   October 25, 2016

Before:   McCarthy, J.P., Garry, Lynch, Rose and Mulvey, JJ.

                             __________


     John Smith, Fallsburg, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Allyson B.
Levine of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Superintendent of Sullivan
Correctional Facility finding petitioner guilty of violating
certain prison disciplinary rules.

     Determination confirmed.      No opinion.

     McCarthy, J.P., Garry, Lynch, Rose and Mulvey, JJ., concur.
                              -2-                  522441

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court